Citation Nr: 0523151	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  00-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to September 
1967.

This matter comes to the Board of Veterans'Appeals (Board) on 
appeal from an August 1999 decision by the RO in Hartford, 
Connecticut.

The veteran was afforded a local hearing at the RO in June 
2000, and a videoconference hearing before the undersigned in 
September 2004.  Transcripts of those hearings are of record. 


FINDINGS OF FACT

1.  In a June 1995 decision the RO denied entitlement to 
service connection for a psychiatric disorder.  The veteran 
was notified of that decision and did not appeal.

2.  The evidence received since the June 1995 RO decision is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

The June 1995 rating decision in which the RO denied 
entitlement to service connection for a psychiatric disorder 
is final, new and material evidence has not been received, 
and the claim is not reopened.  38 U.S.C.A. § 7105 (West 
1991); 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 
(1994); 38 C.F.R. § 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was treated for a psychiatric 
disorder in service, that he has received treatment since he 
was separated from active duty, and that his current 
psychiatric disorder is a result of military service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. § 
5103A(f) (West 2002); see also Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); 38 C.F.R. § 3.159(c) (2004).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist him in developing evidence in support of his 
request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  See 38 C.F.R. § 3.159(b) and (c) 
(2004); see also Paralyzed Veterans of America, et. al., 345 
F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that he provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 
C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the section 5103(a) notice to the claimant 
after the initial decision could satisfy the requirements of 
the statute if the timing of the notice was not prejudicial 
to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the statute was enacted; 
therefore, the RO could not have complied with the timing 
requirement, as the statute had not yet been enacted when the 
claim was adjudicated.  In Pelegrini the Court found that 
where the initial unfavorable decision was rendered prior to 
the enactment of the statute, the RO did not err in failing 
to comply with the timing requirement of the notice.  The 
Court also found, however, that in such cases the claimant 
would still be entitled to a section 5103(a) notice.  
Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in June 2001 and October 
2003 by informing him of the evidence required to establish 
entitlement to service connection, including the definition 
of new and material evidence.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the June 2001 and October 2003 notices were sent 
following the August 1999 decision, the veteran has had more 
than four years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  The veteran did not respond to the June 2001 or 
October 2003 notices, or otherwise identify any evidence that 
was relevant to his appeal.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds in this case that the delay in issuing the 
section 5103(a) notice is not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that he was given the opportunity to submit 
additional evidence, or identify evidence for the RO to 
obtain, after his claim was initially adjudicated in August 
1999.  

As will be shown below, the Board has determined that new and 
material evidence has not been received, and denied reopening 
of the claim for service connection for a psychiatric 
disorder.  Because the veteran's request to reopen was 
received prior to August 2001, VA has no duty to assist him 
in developing evidence in support of his claim.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1994).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (1998).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.



Analysis

The veteran's service medical records reflect that as a 
result of an April 1966 examination he was found to have a 
personality disorder with passive dependency patterns that 
existed prior to service.  Since entering service he had 
demonstrated emotional problems and had difficulty getting 
along with people, and he was referred for a neuropsychiatric 
evaluation.  

That evaluation was conducted in May 1966.  During the 
evaluation the veteran reported that he did not have much 
confidence in himself, he did not think he was liked by his 
peers, he didn't go out socially because he was shy and 
bashful, and he did not get along with his roommate.  He 
stated that he had wet the bed occasionally for the previous 
two years.  The psychiatrist found that the veteran showed no 
evidence of a psychosis, including disorganized or 
disintegrative thinking, delusions, or hallucinations, but 
that he exhibited many areas of emotional immaturity.  He 
found it quite obvious that the veteran had serious 
difficulties in interpersonal relationships.  He also found 
that the veteran was a rather helpless, extremely passive, 
dependent, receptive type of individual who was totally 
lacking in leadership qualities and could not handle the 
highly aggressive drives that would be essential in the type 
of training for which he had applied.  The psychiatrist 
diagnosed his behavioral problems as a personality disorder 
with passive-dependency patterns.

In May 1967 the veteran's commanding officer requested a 
psychiatric evaluation because he was continually on sick 
call for various somatic complaints and was under 
investigation for using marijuana.  He had also demonstrated 
bizarre actions, including a flat affect and talking to 
himself.  On psychiatric examination, the psychiatrist again 
diagnosed a passive dependent personality, severe.  
Manifestations included marked indecisiveness, poor judgment, 
an attitude of apathy toward his present situation, and 
numerous hypochondriacal complaints.  The psychiatrist 
determined that the disability had not occurred in the line 
of duty, in that it existed prior to service.  The 
psychiatrist recommended that the veteran be strongly 
considered for removal from the air police and that, if 
retained in the service, he be placed in a position that 
required close supervision.  The psychiatrist also found that 
if his commanding officer felt that he could not be 
rehabilitated, he should be administratively separated from 
service.

In a June 1967 letter the Director of Base Medical Services 
stated that he had personal knowledge of the veteran and it 
was his opinion that the veteran was totally unsuited for 
military duty because of his condition and that he should be 
administratively discharged.  In August 1967 the veteran was 
found to be unsuitable for military service, and he was 
administratively discharged in September 1967.

The veteran initially claimed entitlement to service 
connection for a nervous condition in April 1978.  A May 1978 
VA hospital summary indicates that he was hospitalized for an 
acute episode of paranoid schizophrenia.  His past history 
was relevant for psychiatric treatment in 1973 or 1974 at the 
Connecticut Mental Health Center, apparently because of 
dissatisfactions on the job, interpersonal problems, and 
depression.  He had been given anti-psychotic medication 
during the prior hospitalization, but the treating 
psychiatrist noted that there was no clear history of a 
psychotic episode prior to the spring of 1977.  The veteran 
had been admitted to a VA hospital at that time due to racing 
thoughts, ideas of reference, and delusions concerning his 
foreman at work.  He was treated with anti-psychotic 
medications with resolution of his acute psychosis.

In a May 1978 rating decision the RO initially denied service 
connection for a nervous condition.  The RO determined that 
the veteran's psychiatric symptoms in service were due to a 
personality disorder, for which service connection could not 
be granted, that he did not demonstrate the symptoms of a 
psychosis until 10 years following his separation from 
service, and that the evidence did not indicate that the 
psychosis was related to service.  The veteran was notified 
of the May 1978 decision and did not appeal, and that 
decision is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 
19.153 (1977).  

The veteran again claimed entitlement to service connection 
for a psychiatric disorder on multiple occasions, and each 
time the RO determined that new and material evidence had not 
been received to reopen the previously denied claim.  The 
evidence obtained in conjunction with those claims includes 
private and VA treatment records showing that the veteran 
received treatment for schizophrenia from 1974 to 1993, 
including treatment at the Connecticut Mental Health Center 
in 1974 for paranoia, looseness of associations, and 
delusions of having special mind control.  He was 
hospitalized at the Connecticut Valley Hospital from December 
1981 to January 1982 for schizophrenia.  The January 1982 
hospital summary indicates that he had had schizophrenia 
since returning from the Vietnam War.

He was again hospitalized for chronic schizophrenia at a 
private facility in  March 1984, at which time the treating 
psychiatrist noted that his psychiatric history began in 
1977.  The April 1984 hospital discharge summary shows that 
he began hearing voices in February 1978.  

He underwent a VA psychiatric examination in June 1984, which 
resulted in a diagnosis of paranoid schizophrenia.  The 
examiner reviewed the veteran's claims file and noted the 
results of the psychiatric evaluations in service.  He did 
not find that the currently diagnosed schizophrenia was 
related to the symptoms shown in service.

In a December 1991 statement the veteran asserted that his 
psychiatric disorder was caused by the treatment that he 
received in service.  Since April 1984 he has claimed to have 
post-traumatic stress disorder (PTSD) as a result of his 
military service, which has not been substantiated by any 
medical evidence reflecting a diagnosis of PTSD.

VA treatment records indicate that he continued to receive 
treatment for cocaine dependence, paranoid schizophrenia, and 
passive-aggressive personality traits.  The records do not 
reflect any etiology for the psychiatric disorders.

Based on the evidence shown above, in the June 1995 rating 
decision the RO determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a psychiatric disorder.  The RO found that although the 
evidence was new, it was not material because it did not 
indicate that the veteran's psychiatric disorder was related 
to service.  The veteran was notified of the June 1995 
decision and did not appeal, and that decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1994).

The evidence received subsequent to the June 1995 rating 
decision includes VA medical records showing that the veteran 
continued to receive treatment for schizophrenia and 
substance abuse.  That evidence is not new, in that it is 
cumulative and redundant of the evidence of record in June 
1995, which showed that the veteran was being treated for 
substance abuse and schizophrenia.  Because the evidence is 
not new, the Board need not consider whether it is material.  
See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if 
the Board finds that newly presented evidence is cumulative 
of evidence previously considered, the analysis should end 
there); see also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) 
(records of treatment many years after service, which do not 
document any nexus to service, are not new and material).

The evidence also includes the veteran's statements and 
hearing testimony.  During the June 2000 hearing before the 
RO's Decision Review Officer he described the psychiatric 
evaluations and administrative proceedings that occurred in 
service, and the history of his psychiatric treatment since 
his separation from service.  That evidence is cumulative of 
the evidence previously of record, which documented the in-
service evaluations and post-service treatment.  Because the 
evidence is not new, the Board need not consider whether it 
is material.  Vargas Gonzalez, 12 Vet. App. at 327.

During the September 2004 hearing the veteran's 
representative asserted that the symptoms documented during 
service represented the onset of schizophrenia.  This 
evidence is new, in that the veteran had not made that 
assertion previously, although that argument could be 
presumed based on his claim for service connection.  The 
statement is not material, however, because the 
representative is not competent to provide evidence of the 
etiology or onset of a psychiatric disorder.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because the evidence is 
not probative, it cannot be material, in that it need not be 
considered in order to fairly decide the merits of the claim.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as predicate to reopen a 
previously denied claim).

In summary, some of the evidence received following the June 
1995 denial of service connection is new.  None of the 
evidence is material, however, to the issue being considered, 
that being whether the veteran's psychiatric disorder is 
related to service.  The Board finds, therefore, that 
evidence that is both new and material has not been received, 
and the claim of entitlement to service connection for a 
psychiatric disorder is not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a psychiatric disorder is denied. 




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


